      Case 1:19-bk-10664           Doc 10
MANDATORY FORM PLAN (Revised 01/22/2018)
                                                Filed 03/04/19 Entered 03/04/19 10:05:14                     Desc Main
                                               Document      Page 1 of 19


                                          UNITED STATES BANKRUPTCY COURT
                                             SOUTHERN DISTRICT OF OHIO
                                           WESTERN DIVISION at CINCINNATI

       In re    DANIEL J. JACKSON                           )             Case No.    19-10664
                TERA S. WOLF-JACKSON                        )
                                                            )            Chapter 13
                                                            )            Judge        Beth A. Buchanan
                              Debtor(s)
                                                     CHAPTER 13 PLAN
       1. NOTICES
      The Debtor has filed a case under chapter 13 of the Bankruptcy Code. A notice of the case (Official Form
      309I) will be sent separately.

      This is the Mandatory Form Chapter 13 Plan adopted in this District. Local Bankruptcy Rule ("LBR") 3015-1.
      "Debtor" means either a single debtor or joint debtors as applicable. "Trustee" means Chapter 13 Trustee. Section
      "§" numbers refer to sections of Title 11 of the United States Bankruptcy Code. "Rule" refers to the Federal Rules
      of Bankruptcy Procedure.

      Unless otherwise checked below, the Debtor is eligible for a discharge under § 1328(f).
                   Debtor                                       is not eligible for a discharge.
                   Joint Debtor                                      is not eligible for a discharge.

           Initial Plan
           Amended Plan The filing of this Amended Plan shall supersede any previously filed Plan or Amended Plan
       and must be served on the Trustee, the United States trustee and all adversely affected parties. If the Amended Plan
       adversely affects any party, the Amended Plan shall be accompanied by the twenty-one (21) day notice. Rule
       2002(a)(9). Any changes (additions or deletions) from the previously filed Plan or Amended Plan must be clearly
       reflected in bold, italics, strike-through or otherwise in the Amended Plan filed with the Court. LBR 3015-2(a)(1).
       If an item is not checked, the provision will be ineffective if set out later in the Plan.
           This Plan contains nonstandard provisions in Paragraph 13.
           The Debtor proposes to limit the amount of a secured claim based on the value of the collateral securing
           the claim. See Paragraph(s) 5.1.2 and/or 5.1.4.
           The Debtor proposes to eliminate or avoid a security interest or lien. See Paragraph(s) 5.4.1 and/or, 5.4.2
           and 5.4.3.

       NOTICES TO CREDITORS: You should read this Plan carefully, including Paragraph 13 (Nonstandard
       Provisions), and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an
       attorney, you may wish to consult one. Except as otherwise specifically provided, upon confirmation, you
       will be bound by the terms of this Plan. Your claim may be reduced, modified, or eliminated. The Court may
       confirm this Plan if no timely objection to confirmation is filed.


      2. PLAN PAYMENT AND LENGTH
      2.1 Plan Payment. The Debtor shall pay to the Trustee the amount of $ 1,902 per month. [Enter step
      payments below, if any.] The Debtor shall commence payments within thirty (30) days of the petition date.
      2.1.1 Step Payments, if any:




                                                          Page 1 of 19
      Case 1:19-bk-10664              Doc 10
MANDATORY FORM PLAN (Revised 01/22/2018)
                                                  Filed 03/04/19 Entered 03/04/19 10:05:14                        Desc Main
                                                 Document      Page 2 of 19


      2.2 Unsecured Percentage
         Percentage Plan. Subject to Paragraph 2.3, this Plan will not complete earlier than the payment of
        65 % on each allowed nonpriority unsecured claim.
        Pot Plan. Subject to Paragraph 2.3, the total amount to be paid by the Debtor to the Trustee is
      $                 . Assuming all claims are filed as scheduled or estimated by the Debtor, payment on each
      allowed nonpriority unsecured claim is estimated to be no less than            %. LBR 3015-1(c)(2).

      2.3 Means Test Determination
         Below Median Income. Unless the allowed nonpriority unsecured claims are paid 100%, the projected
               length of the plan must be a minimum of thirty-six (36) months but not to exceed sixty (60)
               months.
            Above Median Income. Unless the allowed nonpriority unsecured claims are paid 100%, the projected
                  length of the Plan must be sixty (60) months.
      3. PRE-CONFIRMATION LEASE PAYMENTS AND/OR ADEQUATE PROTECTION PAYMENTS
      Pre-confirmation personal property lease payments governed by § 1326(a)(1)(B) shall be made as part of the total
      plan payment to the Trustee. LBR 3070-1(a). Pre-confirmation adequate protection payments governed by §
      1326(a)(1)(C) shall be made as part of the total plan payment to the Trustee. LBR 3070-1(b). The lessor/secured
      creditor must file a proof of claim to receive payment. LBR 3070-1(a) and (b).
                Name of Lessor/Secured Creditor             Property Description           Monthly Payment Amount
                Ford Motor Credit                   2016 Ford Fusion                      $300


      4. SECURED CLAIMS: TREATMENT, TIMING AND SERVICE REQUIREMENTS

      4.1        Non-Governmental Unit Secured Claims. The Debtor may propose to limit the amount of a secured claim
                 based on the value of the collateral securing the claim by the procedure proposed in Paragraphs 5.1.2 and
                 5.1.4. Further, the Debtor may propose to eliminate or avoid a security interest or lien by the procedure
                 proposed in Paragraphs 5.4.1, 5.4.2 and 5.4.3. If the Debtor proposes to seek any of the above-stated relief
                 by way of motion or claim objection, the motion or claim objection must be filed on or before the § 341
                 meeting of creditors or the confirmation hearing may be delayed. If a judicial lien or nonpossessory,
                 nonpurchase-money security interest is discovered after confirmation of the Plan, a motion to avoid the
                 judicial lien or security interest may be promptly filed after it is discovered.

      4.2        Governmental Unit Secured Claims. A request to determine the amount of the secured claim of a
                 governmental unit or to modify and eliminate the secured claim of a governmental unit may be made only
                 by motion or claim objection. Rule 3012(c). Any motion or claim objection that includes a request to
                 determine the amount of the secured claim of a governmental unit (including any such motion or claim
                 objection that also includes a request to determine the amount of the secured claim of a non-governmental
                 entity) may be filed only after the governmental unit files a proof of claim or after the time for filing one
                 has expired. Rule 3012, advisory committee note (2017 Amendments).

      4.3        Service Requirements. If the Debtor proposes to seek relief under Paragraphs 5.1.2, 5.1.4, 5.4.1, 5.4.2, or
                 5.4.3, the motion, Plan or claim objection, as applicable, must be served in the manner provided by Rule
                 7004 for service of a summons and complaint. Rule 3007(a)(2), Rule 3012(b), Rule 4003(d) and General
                 Order 22-2.

       4.4       Retention of Lien. The holder of any claim listed in Paragraphs 5.1.2, 5.1.4 and 5.4.1 will retain its lien on
                 the property interest of the Debtor or the Debtor's estate until the earlier of --(a) payment of the underlying
                 debt determined under nonbankruptcy law, (b) discharge of the underlying debt under 11 U.S.C. § 1328, or
                 (c) completion of the Plan --at which time the lien will terminate and be released by the creditor



                                                            Page 2 of 19
      Case 1:19-bk-10664           Doc 10
MANDATORY FORM PLAN (Revised 01/22/2018)
                                                Filed 03/04/19 Entered 03/04/19 10:05:14                       Desc Main
                                               Document      Page 3 of 19


      5. PAYMENTS TO CREDITORS
                                           SUMMARY OF PAYMENTS BY CLASS

               Class                      Definition                         Payment/Distribution by Trustee

               Class 1                    Claims with Designated Specific Paid first in the monthly payment
                                          Monthly Payments                amount designated in the Plan
               Class 2                    Secured Claims with No        Paid second and pro rata with other
                                          Designated Specific Monthly   Class 2 claims
                                          Payments and Domestic Support
                                          Obligations (Arrearages)
               Class 3                    Priority Claims               Paid third and pro rata with other
                                                                        Class 3 claims
               Class 4                    Nonpriority Unsecured Claims       Paid fourth and pro rata with other
                                                                             Class 4 claims
               Class 5                    Claims Paid by a Non-Filing Co- Not applicable
                                          Debtor or Third Party
               Class 6                    Claims Paid by the Debtor          Not applicable


      Except as provided in Paragraph 3, the Trustee shall begin making distributions upon confirmation. To the
      extent funds are available, the maximum number of Classes may receive distributions concurrently.
      Notwithstanding the above, the Trustee is authorized within the Trustee’s discretion to calculate the amount
      and timing of distributions as is administratively efficient.

      5.1 CLASS 1 - CLAIMS WITH DESIGNATED SPECIFIC MONTHLY PAYMENTS

      The following Class 1 claims shall be paid first in the monthly payment amount designated below. The
      plan payment is calculated in an amount that is sufficient for the Trustee to make a full monthly distribution
      on all Class 1 claims plus the statutory Trustee fee. If the Debtor makes a payment that is less than the full
      plan payment amount, the Trustee will make distributions on Class 1 claims in the order of priority set forth
      in the Bankruptcy Code.

      5.1.1 Maintenance of Regular Mortgage Payments

      Regular mortgage payments shall be calculated for payment starting the month after the filing of the
      petition. Arrearages shall be paid as Class 2 claims.
      Trustee disburse.
                                                                                    Residence Monthly Payment
            Name of Creditor            Property Address
                                                                                     (Y/N) Amount
                                                                                                $

      Debtor direct pay. Unless otherwise ordered by the Court, regular monthly mortgage payments may only be paid
      directly by the Debtor if the mortgage is current as of the petition date. LBR 3015-1(e)(1).
                                                                                    Residence Monthly Payment
            Name of Creditor            Property Address
                                                                                     (Y/N) Amount
                                                                                                $




                                                           Page 3 of 19
      Case 1:19-bk-10664            Doc 10
MANDATORY FORM PLAN (Revised 01/22/2018)
                                                 Filed 03/04/19 Entered 03/04/19 10:05:14                       Desc Main
                                                Document      Page 4 of 19


      5.1.2 Modified Mortgages or Liens Secured by Real Property ["Cramdown/Real Property"]

      The following claims are subject to modification as (1) claims secured by real property that is not the Debtor’s
      principal residence, (2) claims secured by other assets in addition to the Debtor’s principal residence, or (3)
      claims for which the last payment on the original payment schedule for a claim secured only by a security
      interest in real property that is the Debtor’s principal residence is due before the date on which the final
      payment under the plan is due. 11 U.S.C. §§ 1322(b)(2), (c)(2). To the extent that a claim is in excess of the
      value of the property, the balance in excess of the value of the property shall be treated as a Class 4 nonpriority
      unsecured claim. See Paragraph 4 for more information.

            Name of Creditor /                                                          Interest     Minimum
                                          Property Address        Value of Property
            Procedure                                                                   Rate         Monthly Payment
            (Creditor)                                            $                                % $

                Motion
                Plan
                Claim Objection

      5.1.3 Claims Secured by Personal Property for Which § 506 Determination is Not Applicable
      ["910 Claims/Personal Property"]
      The following claims are secured by a purchase money security interest in either (1) a motor vehicle acquired for
      the Debtor’s personal use within 910 days of the petition date or (2) personal property acquired within one year of
      the petition date. The proof of claim amount will control, subject to the claims objection process.
                                                                                                     Minimum
                                                                                                     Monthly
                                                        Purchase       Estimated         Interest
             Name of Creditor Property Description                                                   Payment
                                                        Date           Claim Amount Rate
                                                                                                     Including
                                                                                                     Interest
             Credit             2004 Lexus               09/27/18      $10,013                    6% $287
             Acceptance
             Corp.




                                                           Page 4 of 19
      Case 1:19-bk-10664            Doc 10
MANDATORY FORM PLAN (Revised 01/22/2018)
                                                 Filed 03/04/19 Entered 03/04/19 10:05:14                         Desc Main
                                                Document      Page 5 of 19



      5.1.4 Claims Secured by Personal Property for Which § 506 Determination is Applicable
      [“Cramdown/Personal Property”]
      The following claims are secured by personal property not described above in Paragraph 5.1.3. To the extent that a
      claim is in excess of the value of the property, the balance in excess of the value of the property shall be treated as a
      Class 4 nonpriority unsecured claim. See Paragraph 4 for more information.

                                                                                                          Minimum
                                                            Purchase/                                     Monthly
                 Name of Creditor /       Property                      Value of            Interest
                                                            Transaction                                   Payment
                    Procedure             Description                   Property            Rate
                                                            Date                                          Including
                                                                                                          Interest
             Ford Motor Credit             2016 Ford         11/10/15      $12,627                     6% $ 300
                                           Fusion
                Motion
                Plan
                Claim Objection
             Onemain                       2015 Nissan       08/15/16      $11,642                     6% $ 300
                                           Rogue
                Motion
                Plan
                Claim Objection

      5.1.5 Domestic Support Obligations (On-Going) - Priority Claims under § 507(a)(1)

      If neither box is checked, then presumed to be none.
         Trustee disburse
         Debtor direct pay
      The name of any holder of any domestic support obligation as defined in § 101(14A) shall be listed below. If the
      Debtor becomes subject to a domestic support obligation during the Plan term, the Debtor shall notify his or her
      attorney and the Trustee.
                                                                                            Monthly Payment
             Name of Holder              State Child Support Enforcement Agency, if any
                                                                                            Amount
                                                                                             $

      5.1.6 Executory Contracts and Unexpired Leases
      The Debtor rejects the following executory contracts and unexpired leases.
               Notice to Creditor of Deadline to File Claim for Rejection Damages:
               A proof of claim for rejection damages must be filed by the creditor within seventy
               (70) days from the date of confirmation of the Plan. Rule 3002(c)(4). Such claim
               shall be treated as a Class 4 nonpriority unsecured claim.

             Name of Creditor                                Property Description



      The Debtor assumes the following executory contracts and unexpired leases. Unless otherwise ordered by the
      Court, all motor vehicle lease payments shall be made by the Trustee. LBR 3015-1(d)(2). Any prepetition arrearage
      shall be cured in monthly payments prior to the expiration of the executory contract or unexpired lease. The Debtor
      may not incur debt to exercise an option to purchase without obtaining Trustee or Court approval. LBR 4001-3.


                                                            Page 5 of 19
      Case 1:19-bk-10664           Doc 10
MANDATORY FORM PLAN (Revised 01/22/2018)
                                                 Filed 03/04/19 Entered 03/04/19 10:05:14                    Desc Main
                                                Document      Page 6 of 19



      Trustee disburse.

                                                 Regular Number of                                     Contract/
                                                                   Monthly        Estimated
               Name of      Property             Payments                                              Lease
                                                                   Contract/Lease Arrearage as of
               Creditor     Description          Remaining as of                                       Termination
                                                                   Payment        Petition Date
                                                 Petition Date                                         Date

                                                                          $            $

      Debtor direct pay.

                                                 Regular Number of                                     Contract/
                                                                   Monthly        Estimated
               Name of      Property             Payments                                              Lease
                                                                   Contract/Lease Arrearage as of
               Creditor     Description          Remaining as of                                       Termination
                                                                   Payment        Petition Date
                                                 Petition Date                                         Date

            Verizon         cell phone           20                       $200         $0              10/2021
                            contract
      5.1.7 Administrative Claims
      The following claims are administrative claims. Unless otherwise ordered by the Court, requests for additional
      attorney fees beyond those set forth below will be paid after the attorney fees set forth below and in the same
      monthly amount as set forth below. LBR 2016-1(b).
                                                                 Amount to be Disbursed by      Minimum Monthly
            Name of Claimant               Total Claim
                                                                 Trustee                        Payment Amount
            Minnillo & Jenkins Co.,        $3,700                $2,900                         $800
            LPA

      5.2 CLASS 2 - SECURED CLAIMS WITH NO DESIGNATED MONTHLY PAYMENTS AND
      DOMESTIC SUPPORT OBLIGATIONS (ARREARAGES)

      5.2.1 Secured Claims with No Designated Monthly Payments
      The following claims are secured claims with no designated monthly payments, including mortgage arrearages,
      certificates of judgment and tax liens. The proof of claim amount shall control, subject to the claims objection
      process. Class 2 claims shall be paid second and shall be paid pro rata with other Class 2 claims.

            Name of Creditor                                 Estimated Amount of Claim
                                                             $

      5.2.2 Domestic Support Obligations (Arrearages) - Priority Claims under § 507(a)(1)

        Trustee disburse
        Debtor direct pay
      The name of any holder of any domestic support obligation arrearage claim or claim assigned to or owed to a
      governmental unit and the estimated arrearage amount shall be listed below.

            Name of Holder               State Child Support Enforcement Agency, if any Estimated Arrearage

                                                                                            $




                                                         Page 6 of 19
      Case 1:19-bk-10664
MANDATORY FORM PLAN (Revised 01/22/2018)
                                            Doc 10    Filed 03/04/19 Entered 03/04/19 10:05:14                              Desc Main
                                                     Document      Page 7 of 19



      5.3 CLASS 3 - PRIORITY CLAIMS
      Unless otherwise provided for in § 1322(a), or the holder agrees to a different treatment, all priority claims under §
      507(a) shall be paid in full in deferred cash payments. § 1322(a). Class 3 claims shall be paid third and shall be paid
      pro rata with other Class 3 claims.
      5.4 CLASS 4 - NONPRIORITY UNSECURED CLAIMS
      Allowed nonpriority unsecured claims shall be paid a dividend as provided in Paragraph 2.2. Class 4 claims
      shall be paid fourth and shall be paid pro rata with other nonpriority Class 4 claims.
      5.4.1 Wholly Unsecured Mortgages/Liens
      The following mortgages/liens are wholly unsecured and may be modified and eliminated. See In re Lane, 280 F.3d
      663 (6th Cir. 2002). See Paragraph 4 for additional information. Preferred form motions and orders are available on
      the Court’s website at www.ohsb.uscourts.gov.

                    Name of Creditor / Procedure                              Property Address

                    (Creditor)

       1               Motion
                       Plan

                                                                                                          Amount of Wholly
                                        SENIOR Mortgages/Liens
            Value of Property                                                                             Unsecured
                                        (Amount/Lienholder)
                                                                                                          Mortgage/Lien
            $                           $                 (Lienholder)                             +      $
       1
                                                                                                   X C

      5.4.2 Judicial Liens Impairing an Exemption in Real Property

      The following judicial liens impair the Debtor’s exemption in real property and may be avoided under § 522(f)(1)
      (A). See Paragraph 4 for additional information. Preferred form motions and orders are available on the Court’s
      website at www.ohsb.uscourts.gov.

                     Name of Creditor / Procedure Property Address                Value of Property Exemption
                      (Creditor)                                                   $                          $
                                                                                                              Statutory Basis
        1                Motion                                                    Debtor's Interest
                                                                                                              §
                         Plan                                                      $

                                   OTHER Liens or Mortgages                                             Amount of Judicial
                                                                                  Judicial Lien
                                   (Amount/Lienholder Name)                                             Lien to be Avoided
                $                     (Lienholder)                       +    $                        $
                                                                         X C Recorded Date             Effective Upon:
        1




                                                              Page 7 of 19
      Case 1:19-bk-10664            Doc 10
MANDATORY FORM PLAN (Revised 01/22/2018)
                                                  Filed 03/04/19 Entered 03/04/19 10:05:14                         Desc Main
                                                 Document      Page 8 of 19



      5.4.3 Nonpossessory, Nonpurchase-Money Security Interest in Exempt Property

      The following nonpossessory, nonpurchase-money security interests impair the Debtor’s exemption in personal
      property and may be avoided under § 522(f)(1)(B). See Paragraph 4 for additional information. Preferred form
      motions and orders are available on the Court’s website at www.ohsb.uscourts.gov.
           Name of Creditor /      Property                                                      Amount of Security
                                                       Value of Property Exemption
           Procedure               Description                                                   Interest to be Avoided
           (Creditor)                                  $                     $                   $

                                                                             Statutory Basis     Effective Upon:
               Motion
                                                                             §
               Plan


      5.4.4 Mortgages to be Avoided Under 11 U.S.C. § 544
      The following debts secured by a mortgage will be paid as unsecured claims concurrent with other Class 4 claims.
      The Debtor or the Trustee shall file an adversary proceeding to determine whether the mortgage may be avoided.
      To the extent that the Trustee has standing to bring such action, standing is hereby assigned to the Debtor, provided
      a colorable claim exists that would benefit the estate.
            Name of Creditor                   Action to be Filed By       Address of Property

                                                   Debtor
                                                   Trustee

      5.5 CLASS 5 - CLAIMS PAID BY A NON-FILING CO-DEBTOR OR THIRD PARTY
      The following claims shall not be paid by the Trustee or the Debtor but shall be paid by a non-filing co-debtor
      or third party.

            Name of Creditor                                        Name of Payor



      5.6 CLASS 6 - CLAIMS PAID DIRECTLY BY THE DEBTOR
      The following claims shall not be paid by the Trustee but shall be paid directly by the Debtor.

            Name of Creditor                                           Monthly Payment Amount

                                                                       $


      6. SURRENDER OF PROPERTY
      The Debtor elects to surrender to the creditor the following property that is collateral for the creditor’s claim. Upon
      confirmation of the Plan, the stay under § 362(a) and, if applicable, § 1301(a) shall be terminated as to the
      surrendered property only. Rule 3015(g)(2).

               Name of Creditor                              Description of Property




                                                            Page 8 of 19
      Case 1:19-bk-10664            Doc 10
MANDATORY FORM PLAN (Revised 01/22/2018)
                                                 Filed 03/04/19 Entered 03/04/19 10:05:14                     Desc Main
                                                Document      Page 9 of 19



      7. INTEREST RATE
      Unless otherwise stipulated by the parties, ordered by the Court or provided for in this Plan and except for claims
      treated in paragraph 5.1.1, secured claims shall be paid interest at the annual percentage rate of 6     % based
      upon a declining monthly balance on the amount of the allowed secured claim. Interest is included in the monthly
      payment amount. See Till v. SCS Credit Corp. (In re Till), 541 U.S. 465 (2004).

         This is a solvent estate. Unless otherwise provided, all nonpriority unsecured claims shall be paid in
                 full with interest at        % from the date of confirmation. If this box is not checked, the
                 estate is presumed to be insolvent.

      8. FEDERAL INCOME TAX RETURNS AND REFUNDS

      8.1 Federal Income Tax Returns

      If requested by the Trustee, the Debtor shall provide the Trustee with a copy of each federal income tax return filed
      during the Plan term by April 30 of each year.

      8.2 Federal Income Tax Refunds

      Notwithstanding single/joint tax filing status, the Debtor may annually retain the greater of (1) any earned income
      tax credit and additional child tax credit or (2) $3,000 of any federal income tax refund for maintenance and
      support pursuant to § 1325(b)(2) and shall turnover any balance in excess of such amount to the Trustee. Unless
      otherwise ordered by the Court, tax refunds turned over to the Trustee shall be distributed by the Trustee for the
      benefit of creditors. Any motion to retain a tax refund in excess of the amount set forth above shall be filed and
      served pursuant to LBR 9013-3(b).
       9. OTHER DUTIES OF THE DEBTOR
       9.1 Change of Address, Employment, Marital Status, or Child or Spousal Support Payments

      The Debtor shall fully and timely disclose to the Trustee and file any appropriate notice, application or motion with
      the Court in the event of any change of the Debtor’s address, employment, marital status, or child or spousal
      support payments.

      9.2 Personal Injury, Workers Compensation, Buyout, Severance Package, Lottery Winning, Inheritance, or
      Any Other Amount

      The Debtor shall keep the Trustee informed as to any claim for or expected receipt of money or property
      regarding personal injury, workers compensation, buyout, severance package, lottery winning, inheritance, or any
      other funds to which the Debtor may be entitled or becomes entitled to receive. Before the matter can be settled and
      any funds distributed, the Debtor shall comply with all requirements for filing applications or motions for
      settlement with the Court as may be required by the Bankruptcy Code, the Bankruptcy Rules or the Local
      Bankruptcy Rules. Unless otherwise ordered by the Court, these funds shall be distributed by the Trustee for the
      benefit of creditors.

      9.3 Social Security

      The Debtor shall keep the Trustee informed as to any claim for or expected receipt of social security funds.

      10. INSURANCE

      10.1 Insurance Information

      As of the petition date, the Debtor's real and personal property is insured as follows.




                                                           Page 9 of 19
      Case 1:19-bk-10664            Doc 10
MANDATORY FORM PLAN (Revised 01/22/2018)
                                                Filed 03/04/19 Entered 03/04/19 10:05:14                         Desc Main
                                               Document     Page 10 of 19



             Property Address/                                 Policy                          Agent Name/Contact
                                        Insurance Company                     Full/Liability
             Description                                       Number                          Information
             all vehicles                Grange                 4433          Full             Marty Dwyer, Agent
                                                                                               (513) 389-4100

      10.2 Casualty Loss Insurance Proceeds (Substitution of Collateral)
      If a motor vehicle is deemed to be a total loss while there is still an unpaid claim secured by the motor vehicle, the
      Debtor shall have the option to use the insurance proceeds to either (1) pay off the balance of the secured claim
      through the Trustee if the secured creditor is a named loss payee on the policy or (2) upon order of the Court,
      substitute the collateral by purchasing a replacement motor vehicle. If a replacement motor vehicle is purchased,
      the motor vehicle shall have a value of not less than the balance of the unpaid secured claim, the Debtor shall
      ensure that the lien of the creditor is transferred to the replacement motor vehicle, and the Trustee shall continue to
      pay the allowed secured claim. Unless otherwise ordered by the Court, if any insurance proceeds remain after
      paying the secured creditor’s claim, these funds shall be distributed by the Trustee for the benefit of creditors.

      11. EFFECTIVE DATE OF THE PLAN

      The effective date of the Plan is the date on which the order confirming the Plan is entered.
      12. VESTING OF PROPERTY OF THE ESTATE

      Unless checked below, property of the estate does not vest in the Debtor until the discharge is entered. The
      Debtor shall remain responsible for the preservation and protection of all property of the estate.

        Confirmation of the Plan vests all property of the estate in the Debtor in accordance with §§ 1327(b) and (c).
        Other
      13. NONSTANDARD PROVISIONS
      The nonstandard provisions listed below are restricted to those items applicable to the particular circumstances of
      the Debtor. Nonstandard provisions shall not contain a restatement of the Bankruptcy Code, the Bankruptcy Rules,
      the Local Bankruptcy Rules or the Mandatory Chapter 13 Form Plan. Any nonstandard provision placed elsewhere
      in this Plan is void and shall have no binding effect.

            Nonstandard Provisions
             Debtors acknowledge that n re: Lanning, 130 S.Ct. 2464, 177 L.Ed.2d 23 (2010) does apply in this
             case. Debtors are unable to meet the disposable income amount set forth in Official Form 122C-2,
             Line 45 to unsecured creditors because Debtor 2's bonus income has reduced and Debtors' expenses
             are higher than the national standards for tuition. Debtors will provide tax returns and paystubs to
             counsel and to the chapter 13 trustee by April 15th of every year, beginning in 2020, during the
             pendency of this case. Debtor will file a status report on Debtor’s income and state whether Lanning
             circumstances still exist by April 30th of every year, beginning in 2020, and file amended schedules
             I, J and Motion to Modify Plan if income increases. This is a 60-month plan.




                                                           Page 10 of 19
      Case 1:19-bk-10664           Doc 10
MANDATORY FORM PLAN (Revised 01/22/2018)
                                               Filed 03/04/19 Entered 03/04/19 10:05:14                        Desc Main
                                              Document     Page 11 of 19
      By filing this Plan, the Debtor, if unrepresented by an attorney, or the Debtor’s Attorney certifies that (1) the
      wording and order of provisions of this Plan are identical to those contained in the Mandatory Form Chapter 13
      Plan adopted in this District and (2) this Plan contains no nonstandard provisions other than those set forth in
      Paragraph 13.
      Debtor’s Attorney

      Date:03/01/19

                                                                      /s/ Paul J. Minnillo
                                                                          Paul J. Minnillo, Esq. (OH-006744)
                                                                          Minnillo & Jenkins Co., LPA
                                                                          2712 Observatory Ave.
                                                                          Cincinnati, OH 45208
                                                                      Ph:(513) 723-1600
                                                                      Fx: (513) 297-5928
                                                                          pjminnillo@minnillojenkins.com


      Debtor                                                          Joint Debtor
       /s/ Daniel J. Jackson                                          /s/ Tera S. Wolf-Jackson

      Date:03/01/19                                                   Date:03/01/19




                                                          Page 11 of 19
      Case 1:19-bk-10664             Doc 10
MANDATORY FORM PLAN (Revised 01/22/2018)
                                                 Filed 03/04/19 Entered 03/04/19 10:05:14                           Desc Main
                                                Document     Page 12 of 19



                              NOTICE OF DEADLINE FOR OBJECTING TO PLAN CONFIRMATION

                 Debtor has filed a Chapter 13 Plan or an Amended Chapter 13 Plan (collectively, the “Plan”).

                Your rights may be affected. You should read the Plan carefully and discuss it with your attorney, if
        you have one in this bankruptcy case. If you do not have an attorney, you may wish to consult one.

                  If you do not want the Court to confirm the Plan, you must file an objection to the Plan within the
        later of: 1) fourteen (14) days after the § 341 meeting of creditors is concluded; OR 2) twenty-one (21) days
        from the date set forth in the certificate of service of this Plan. If a timely objection to the Plan is filed within
        seven (7) days of the confirmation hearing date, the confirmation hearing will be rescheduled. Rule 3015(f).

                 Your objection to the Plan, explaining your position, must be filed with the Court and mailed by
        ordinary U.S. Mail to the United States Bankruptcy Court
                                Atrium Two Suite 800, 221 East Fourth Street, Cincinnati OH 45202
        OR your attorney must file the objection using the Court’s ECF System.

                 The Court must receive your objection on or before the applicable deadline above.

                 You must also send a copy of your objection either by 1) the Court’s ECF System or by 2) ordinary
        U.S. Mail to:
        Daniel J. Jackson, Tera S. Wolf-Jackson, 5591 Rapid Run Rd., Cincinnati, OH 45238
        Minnillo & Jenkins Co., LPA, 2712 Observatory Ave., Cincinnati, OH 45208
        Margaret A. Burks, Trustee, Office of the Trustee, 600 Vine St., Ste. 2200, Cincinnati, OH 45202
        and the United States trustee.


                 If you or your attorney does not take these steps, the Court may decide that you do not oppose the terms
        of the Plan and may enter an order confirming the Plan without further hearing or notice.




                                                            Page 12 of 19
      Case 1:19-bk-10664           Doc 10
MANDATORY FORM PLAN (Revised 01/22/2018)
                                               Filed 03/04/19 Entered 03/04/19 10:05:14                       Desc Main
                                              Document     Page 13 of 19


                                                     Certificate of Service

               I hereby certify that a copy of the foregoing Plan was served (i) electronically on the date of filing
      through the court’s ECF System on all ECF participants registered in this case at the email address registered with
      the Court and (ii) by ordinary U.S. Mail on 03/04/19 addressed to:

              Daniel J. Jackson
              Tera S. Wolf-Jackson
              5591 Rapid Run Rd.
              Cincinnati, OH 45238

              Ad Astra Recovery Services, Inc.
              8918 W 21 Street N., Ste. 200, PMB 303
              Wichita, KS 67205

              Allied Collection Svcs
              3080 S Durango Dr, Ste. 208
              Las Vegas, NV 89117

              Assetcare LLC/Capiopartner
              2222 Texoma Pkwy, Ste. 150
              Sherman, TX 75090

              Avis Rent A Car System, LLC
              7876 Collections Center Dr.
              Chicago, IL 60693

              Barron Peck Bennie & Schlemmer LPA
              3074 Madison Rd.
              Cincinnati, OH 45209

              Capio Partners
              2222 Texoma Pkwy, Ste. 150
              Sherman, TX 75090

              Capital One
              ATTN: Bankruptcy
              PO Box 30253
              Salt Lake City, UT 84130

              Cash Advance America (Ace Cash Express)
              1231 Greenway Dr., Ste. 600
              Irving, TX 75038

              Cash Central/Community Choice Financial
              6785 Bobcat Way #200
              Dublin, OH 43016

              Cash Net
              Customer Support
              175 West Jackson, Ste. 1000
              Chicago, IL 60604




                                                         Page 13 of 19
      Case 1:19-bk-10664         Doc 10
MANDATORY FORM PLAN (Revised 01/22/2018)
                                               Filed 03/04/19 Entered 03/04/19 10:05:14   Desc Main
                                              Document     Page 14 of 19



             Check n Go Corporate Office
             4824 Socialville Foster Road
             Mason, OH 45040

             CheckSmart
             Buckeye Lending Solutions, LLC
             7001 Post Rd., Ste. 200
             Dublin, OH 43016

             Choice Recovery
             PO Box 20790
             Columbus, OH 43220

             Cincinnati Children's Hospital
             3333 Burnet Ave
             Cincinnati, OH 45229

             Cincinnati OMS Inc.
             2852 Boudinot Ave.
             Cincinnati, OH 45238

             Coast to Coast Financial
             101 Hodencamp Rd., Ste. 120
             Thousand Oaks, CA 91360

             Colony/Ginnys
             1112 7th Ave.
             Monroe, WI 53566

             Controlled Credit Corp.
             PO Box 5154
             Cincinnati, OH 45205-1744

             Credit Acceptance Corporation
             PO Box 5070
             Southfield, MI 48086

             Credit Management
             PO Box 118288
             Carrollton, TX 75011-8288

             Credit One Bank
             PO Box 98875
             Las Vegas, NV 89193

             Dash of Cash
             40 E. Main St., Ste. 508D
             Newark, DE 19711

             Dept of ed/navient
             PO Box 9635
             Wilkes Barre, PA 18773




                                                     Page 14 of 19
      Case 1:19-bk-10664         Doc 10
MANDATORY FORM PLAN (Revised 01/22/2018)
                                             Filed 03/04/19 Entered 03/04/19 10:05:14   Desc Main
                                            Document     Page 15 of 19



             Duke Energy
             PO Box 1326
             Charlotte, NC 28201-1326

             Eagle Loan Co. of Ohio, Inc.
             c/o Incorp Services, Inc., Agent
             9435 Waterstone Blvd., Ste. 140
             Cincinnati, OH 45249

             Ean Holdings LLC
             Enterprise Rent-A-Car
             600 Coprporate Park Dr.
             Saint Louis, MO 63105

             Enhanced Recovery
             PO Box 57547
             Jacksonville, FL 32241

             FGW LLC
             1919 Lancaster Rd Suite B
             Granville, OH 43023

             First Premier Bank
             ATTN: Bankruptcy
             PO Box 5524
             Sioux Falls, SD 57117

             Ford Motor Credit
             PO Box 542000
             Omaha, NE 68154

             GLA Collection Co., Inc.
             PO Box 588
             Greensburg, IN 47240

             Good Samaritan Hospital
             Patient Accounts
             375 Dixmyth Ave.
             Cincinnati, OH 45206-1690

             Grange Insurance
             PO Box 1218
             Columbus, OH 43216

             Group Health Inc./Tri Health
             619 Oak Street
             Cincinnati, OH 45206

             HS Financial Group LLC
             PO Box 451193
             Westlake, OH 44145




                                                   Page 15 of 19
      Case 1:19-bk-10664         Doc 10
MANDATORY FORM PLAN (Revised 01/22/2018)
                                             Filed 03/04/19 Entered 03/04/19 10:05:14   Desc Main
                                            Document     Page 16 of 19


             JPMorgan Chase Bank
             3415 Vision Dr
             Columbus, OH 43219

             Keybank National Association
             PO Box 93885
             Cleveland, OH 44101-5885

             Masseys
             PO Box 2822
             Monroe, WI 53566

             Medical X-Ray, Inc.
             PO Box 42456
             Cincinnati, OH 45242-0456

             Mercy Fairfield Hospital
             PO Box 630804
             Cincinnati, OH 45263

             Mercy Health - West Hospital
             PO Box 630804
             Cincinnati, OH 45263-2441

             Midwest Recovery Systems
             2745 W. Clay St.,Ste. E
             Saint Charles, MO 63301

             Money Key
             3422 Old Capital Trail
             Suite 1613
             Wilmington, DE 19808

             MoneyKey
             3422 Old Capital Trail, Ste. 1613
             Wilmington, DE 19808

             Nancy E. Ware, Attorney at Law
             1831 West Galbraith Road
             Cincinnati, OH 45239

             National Cash Advance
             3288 Highland Avenue
             Cincinnati, OH 45213

             National Credit Adjusters
             PO Box 3023
             Hutchinson, KS 67504

             NCB Management Services, Inc.
             1 Allied Dr. # DT
             Feasterville Trevose, PA 19053




                                                   Page 16 of 19
      Case 1:19-bk-10664           Doc 10
MANDATORY FORM PLAN (Revised 01/22/2018)
                                             Filed 03/04/19 Entered 03/04/19 10:05:14   Desc Main
                                            Document     Page 17 of 19


             Niizhwaaswi, LLC dba LoanAtLast
             PO Box 1193
             Lac Du Flambeau, WI 54538

             Onemain
             PO Box 1010
             Evansville, IN 47706

             Online Collections
             PO Box 1489
             Winterville, NC 28590

             Parson Bishop Services, Inc.
             7870 Camargo Rd.
             Cincinnati, OH 45243

             Patricia A. Baas, Esq.
             1831 W. Galbraith Rd.
             Cincinnati, OH 45239

             Premier Bkcrd/First Premier
             601 S. Minnesota Ave.
             Sioux Falls, SD 57104

             Progressive Leasing
             256 W. Data Drive
             Draper, UT 84020

             Qualified Emergency Spclst Inc.
             PO Box 95389
             Oklahoma City, OK 73143-5389

             Radius Global Solutions
             PO Box 390916
             Minneapolis, MN 55439

             Real Time Resolutions, Inc.
             1349 Empire Central Dr., Ste. 150
             Dallas, TX 75247-4029

             Regency Finance Company
             9620 Colerain Ave., Ste. 60
             Cincinnati, OH 45251

             Riverhills Healthcare
             PO Box 701703
             Cincinnati, OH 45270-1703

             Rushmore Service Center
             PO Box 5507
             Sioux Falls, SD 57117

             Scherzinger Pest Control




                                                   Page 17 of 19
      Case 1:19-bk-10664         Doc 10
MANDATORY FORM PLAN (Revised 01/22/2018)
                                             Filed 03/04/19 Entered 03/04/19 10:05:14   Desc Main
                                            Document     Page 18 of 19


             Corporate Headquarters
             10557 Medallion Dr.
             Cincinnati, OH 45241

             Senex Services
             3333 Founders Rd
             Second Floor
             Indianapolis, IN 46268

             Sentral Financial LLC
             84 Villa Rd
             Greenville, SC 29615

             Seventh Avenue
             1112 7th Avenue
             Monroe, WI 53566-1364

             Speedy Cash
             ATTN: Bankruptcy
             PO Box 780408
             Wichita, KS 67278

             Sprint
             404 Brock Drive
             PO Box 3097
             Bloomington, IL 61701

             T-Mobile Bankruptcy Team
             PO Box 53410
             Bellevue, WA 98015-3410

             Tek-Collect, Inc.
             PO Box 1269
             Columbus, OH 43216

             The Build Card
             First Republic Bank Headquarters
             111 Pine Street
             San Francisco, CA 94111

             Tom Rechtin Heating A/C Co., Inc.
             640 Colfax Ave.
             Bellevue, KY 41073

             Transworld System Inc/94
             PO Box 15095
             Wilmington, DE 19850

             TriHealth Physician Partners
             c/o Trihealth G, LLC
             619 Oak St.
             Cincinnati, OH 45206




                                                   Page 18 of 19
      Case 1:19-bk-10664          Doc 10
MANDATORY FORM PLAN (Revised 01/22/2018)
                                              Filed 03/04/19 Entered 03/04/19 10:05:14                   Desc Main
                                             Document     Page 19 of 19


              TriHealth SBO
              PO Box 630892
              Cincinnati, OH 45263-0892

              Tristate IMG Imaging Medical Grp
              PO Box 42538
              Cincinnati, OH 45242-0538

              Verizon
              Bankruptcy Dept.
              500 Technology Dr., Ste. 550
              Weldon Spring, MO 63304

              Wellington Orthopaedic & Sports Med
              7575 Five Mile Rd.
              Cincinnati, OH 45230

              Zippy Loans
              2220 Meridian Blvd. PMB 01409
              Minden, NV 89423-8601

      and (iii) by method of service as required by Bankruptcy Rule 7004 (specify method)

              OneMain Financial Services, Inc.
              CT Corporation System, Registered Agent
              1300 East 9th St.
              Cleveland, OH 44114
              (via certified mail)

              Ford Motor Credit Co. LLC
              c/o CT Corporation System, Agent
              4400 Easton CommonsWay, Ste. 125
              Columbus, OH 43219
              (via certified mail)



                                                                    /s/ Paul J. Minnillo
                                                                        Paul J. Minnillo, Esq. (OH-0065744)
                                                                        (MAILING ADDRESS)
                                                                    Ph:(TELEPHONE NUMBER)
                                                                    Fx: (FAX NUMBER)
                                                                        (EMAIL ADDRESS)




                                                        Page 19 of 19
